Barnard, P. J.
Assuming that the principle upon which the affirmance of the plaintiff’s cause of action depends is right, the interlocutory decree *323appealed from should contain provisions for the allowance to the defendant upon the accounting for repairs and. improvements, and for interest paid on a prior mortgage on the property. The omission of the provision in the decree was overlooked. A general accounting was provided for, but was restricted so as to exclude these items of expenditure, if there be such. The motion for a reargument should therefore be granted, without costs.
Pratt, J., concurs.